Citation Nr: 1111293	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  06-18 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to a compensable rating for the residuals of a right shoulder injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2004 rating decision of a Department of Veteran's Affairs (VA) Regional Office (RO) that denied the Veteran's claims of entitlement to service connection for a cervical spine disability and to a compensable rating for the residuals of a right shoulder injury.  

In July 2010, the Veteran testified before the Board at a hearing that was held at the RO.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2005, the Veteran expressed general disagreement with the July 2004 rating decision that, in part, denied his claims for service connection for a neck disability and for an increased rating for the residuals of a right shoulder injury.  When asked to clarify the aspects of the decision with which he disagreed, the Veteran stated, in July 2005, that he was appealing the item listed as number 8, "as it relates to the denial for service connection of C5 radiculopathy and related problems."  The RO interpreted this as a notice of disagreement with respect to the denial of his claim for a compensable disability rating for a right shoulder disability, which was listed as the eighth issue on the July 2004 rating decision, and issued a statement of the case on that issue in February 2006.  

In April 2006, in response to the February 2006 statement of the case, the Veteran explained, in detail, the reasons he felt that his disability had been mischaracterized as a right shoulder disability.  He indicated that he had injured his neck in service, and that he had continued to have problems related to this injury throughout the years.  He therefore believed the decisions rendered thus far on his claim were in error.

In correspondence received at the RO in September 2006, the Veteran expressed confusion regarding the status of his claim for service connection for his neck disability, as "the neck injury was part of [his] original claim."  Later correspondence indicates that the Veteran understood his claim regarding the neck to be in appellate status.

In January 2007, the RO informed the Veteran that his claim for service connection for a neck disability was not in appellate status because he did not submit a timely substantive appeal on that issue.  

In later correspondence and in July 2010 testimony before the Board, the Veteran expressed frustration with regard to the handling of his claim regarding his neck disability, again stating that he had been under the impression that he had appealed the issue, as it stemmed from the same incident in which he had injured his right shoulder.

The Board acknowledges that the Veteran did not submit a clear notice of disagreement with respect to the denial of his claim for service connection for his neck disability until after the appeal period expired.  However, given the interrelatedness of the neck and shoulder disabilities, in addition to the Veteran's timely July 2005 notice of disagreement in which he specifically referred to "C5 radiculopathy and related problems," the Board concludes, giving the Veteran the benefit of the doubt, that his notice of disagreement with respect to this issue was timely.

The Veteran has not yet been issued a statement of the case on this issue.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Next, the Board concludes that a remand for an examination with respect to the claim for an increased rating for the right shoulder disability is necessary.  The Veteran is service-connected for the residuals of a right shoulder injury.  This includes the nerve damage sustained in the injury.  Given the complexity of the Veteran's symptomatology following the injury, it is not entirely clear to the Board whether the injury he sustained involved neurological damage stemming from the shoulder area and the neck, from solely the shoulder area, or from solely the neck.  The Veteran did not undergo ENG testing following the injury, and radiographs and EMG testing were negative for any abnormalities.  Based upon the evidence currently of record, it does not appear to the Board that the nature and extent of the injury has been conclusively established.  In-service records show a diagnosis of incomplete palsy of the rhomboid, supraspinatus, and infraspinatus muscles, compatible with a stretch injury of the nerves in those muscles, while post-service records appear to conclude that an October 1971 radiograph was consistent with an in-service compression fracture at C6.

Since the injury, the Veteran has experienced radiating pain and numbness, in the distribution of the C5 and C6 dermatomes.  The pain and numbness results in weakness and functional impairment of use of the right hand, arm, and shoulder.  Over the years, the severity of the pain and numbness has varied, with alleviation of the symptoms for a number of years, and a return of more severe symptoms in the early 2000's.  It appears from a review of the record, however, that the Veteran may currently have additional concomitant cervical spine problems that complicate his disability picture.  An October 2003 EMG revealed C5 radiculopathy on the right and median nerve compression of the carpal tunnels bilaterally.  A January 2004 EMG revealed bilateral C5 radiculopathy.

The Veteran underwent VA general examination in December 2003, as a result of which the examiner determined that the Veteran's bilateral C5 and C6 radiculopathy was related to the injury he sustained in service.  On VA spinal examination in February 2004, however, the examiner determined that because the EMG taken shortly after the injury revealed no radiculopathy, and radiographs revealed no evidence of abnormality, the symptoms the Veteran experienced in the aftermath of the injury were compatible with stretching of the small nerves that supply the rotator cuff, and that the more severe symptoms he began to experience later were due to age-related degenerative changes in the cervical spine.  The examiner reasoned that had the Veteran sustained permanent damage in the in-service injury, he would have experienced radiculopathy often over the years, rather than with an onset in the early 2000's.  In addition, it was very common for someone in the Veteran's age group to have radiculopathy, as it was to have bilateral carpal tunnel syndrome, which also was not related to the in-service injury.

As the December 2003 examiner did not address the lack of in-service evidence regarding injury to the cervical spine, i.e., did not address the diagnosis of incomplete palsy of the rhomboid, supraspinatus, and infraspinatus muscles, as opposed to cervical compression fracture, the opinion offered by that examiner is an inadequate basis upon which to decide the Veteran's claim.  The February 2004 report of examination is also inadequate.  The February 2004 examiner did not address the Veteran's reports of the continuity of radiculopathy symptoms over the years, instead focusing on the Veteran's report of the return of severe symptoms in the early 2000's.  That examination is additionally inadequate because appropriate diagnostic testing was not conducted.  An ENG is necessary in order to determine the source of the Veteran's current nerve damage, and whether such is attributable to the in-service injury.  Due to the inadequate VA examinations, a remand for an additional examination and opinion is necessary.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case on the issue of entitlement to service connection for a cervical spine disability, and inform the Veteran of his appeal rights.

2.  Schedule the Veteran for a neurological examination for the purpose of ascertaining the nature and severity of the residuals of his in-service injury to the right shoulder.  The examiner should review the claims file in conjunction with conducting the examination and should note that review in the report.  All indicated tests and studies, specifically including an ENG, should be completed.  The examiner should describe in detail all upper extremity neurological disability currently manifested, and, to the extent possible, state the etiology or etiologies of such disability.  For example, the examiner should state whether the Veteran currently has neurological manifestations of neck and/or shoulder disabilities, and then opine as to whether the neck and/or shoulder disabilities are as likely as not (50% or greater probability) related to the injury the Veteran sustained in service.  In this regard, the examiner should address the in-service diagnoses of nerve stretch (incomplete palsy of the rhomboid, supraspinatus, and infraspinatus muscles), as well as the post-service diagnoses suggesting that the Veteran sustained a C6 compression fracture in service.  If the Veteran has overlapping neurological manifestations of both neck and shoulder disabilities, only one of which is related to service, the examiner should specify, to the extent feasible, the severity of the disability attributable to the in-service injury.  If the examiner is unable to determine the level of severity attributable to the in-service injury versus any disability unrelated to service, he or she should specifically so state.

In determining whether the current neurological disability is related to the injury sustained during active service, the examiner should specifically consider the Veteran's statements and description of his injury and symptoms over the years, including his statement  that the symptoms largely abated for a period of years, and then resumed.

Any opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.  In the extraordinary circumstance that the examiner is not able to answer the above questions or render an opinion without resort to speculation, the examiner should specifically explain the reasons for such.  

3.  Then, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


